Citation Nr: 9903136
Decision Date: 02/03/99	Archive Date: 06/24/99

DOCKET NO. 97-32 341               DATE FEB 3, 1999

On appeal from the

Department of Veterans Affairs Regional Office in Milwaukee,
Wisconsin

THE ISSUE

Entitlement to a permanent and total disability rating for pension
purposes.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO),
which denied the benefit sought on appeal.

The Board notes that entitlement to service connection for post-
traumatic stress disorder (PTSD) was included as an assumed issue
in the August 1998 Statement of Accredited Representative, and in
the October 1998 Informal Hearing Presentation. Although the
veteran filed a Notice of Disagreement in May 1997 with respect to
a March 1997 rating decision on this issue, a timely substantive
appeal of that rating action is not of record. Therefore, the PTSD
claim is not now before the Board.

REMAND

A September 1997 administrative decision found that the injuries
sustained in a June 1989 motor vehicle accident were the result of
the veteran's own willful misconduct. Although the October 1997
supplemental statement of the case discusses the findings with
regard to willful misconduct, the evidence of record does not
indicate that the veteran was notified of this decision or his
appellate rights with regard to the issue. As the veteran's claim
for a pension is based in part, on the same fact pattern and
theory, and because of the potential impact of a decision favorable
to the veteran in this issue, the Board finds that the issue is
inextricably intertwined with the issue of entitlement to a
permanent and total disability rating for pension purposes,
currently on appeal. See Harris v. Derwinski, 1 Vet. App. 180
(1991).

In light of the foregoing circumstances, the case is REMANDED to
the RO for the following actions:

1. The veteran should be provided notice regarding the September
1997 administrative decision and of his appellate rights regarding
the determination.

2. Thereafter, the RO should undertake any other development deemed
appropriate, and readjudicate the claim of entitlement to a
permanent and total disability rating for pension purposes.

If the benefit sought on appeal is not granted to the veteran's
satisfaction or if a timely notice of disagreement is received with
respect to any other matter, a supplemental statement of the case
containing adequate reasons and bases should be issued and the
veteran and his representative provided an opportunity to respond.
Thereafter, the case should be returned to the Board for further
consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

L. J. WELLS-GREEN

Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand

- 3 -

is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal.  38 C.F.R.
20.1100(b) (1998).

